Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 9-18, filed  as preliminary amendment, are currently pending and have been considered below.
Response to Amendment
2.	Applicant’s amendment filed June 17, 2020. Claims 1-8 cancelled. Claims 9-18 presented for Examination. Applicant’s amendment has been fully considered and entered.
Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on December 14, 2018(PCT/EP2018/084891) and December 22, 2017 (Germany 10 2017 223 702.3).
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/17/2020 and 08/07/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.       Claims 9-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grievink (US 2011/0163894 A1) (hereinafter Grievink) in view of STEINMANN (US 20180181144 A1) (hereinafter STEINMANN).

               Regarding claim 9, Grievink discloses a method for determining an occupancy state of a parking space of a parking facility (Fig. 1, paragraph 003, detecting the occupation of parking places), the method comprising the following steps:
a.    detecting magnetic field measured values in surroundings of the parking space along an axis using a magnetic field sensor within a predefined duration (FIG. 2 shows disturbance of the earth's magnetic field, paragraph 0027, orthogonal 
b.    forming diagram as a function of the magnetic field measured values detected in step a (paragraph 0032, arithmetic technique which is also designated as SOM (self-organizing map), claim 3, determine quiescent value by calculating an average value of measuring values in largest cluster, para 0016-017, calibration means are configured, by a self-organizing map method, largest cluster determined, wherein measuring value differing from quiescent value by more than predetermined threshold);
e.    calculating a mean value of the differences determined in step d (paragraph 0043, measurement of magnetic field and disturbance and clustering of measuring values based on calculations in a three-dimensional space, paragraph 0027, field vectors Hx, Hy and Hz, measured and change thereof in the presence of a vehicle); and
f.    determining the occupancy state of the parking space as a function of the mean value calculated in step e (paragraph 0054, system determine number and location of occupied and/or vacant parking places).
Grievink specifically fails to forming a Poincare diagram;
c.    determining a line of best fit through points of the Poincare diagram formed in step b, using linear regression
d. determining differences in a vertical direction of the Poincare diagram between the line of best fit and the points.
In analogous art, STEINMANN discloses forming a Poincare diagram paragraph 0042, generated trajectory herein is thus a time-ordered set of states of a dynamical system (Poincare map));
c.    determining a line of best fit through points of the Poincare diagram formed in step b, using linear regression (paragraph 0041, measure parameters generated form parameters e.g. fed into Viterbi algorithm-based processing means and dynamically monitored, paragraph 0030, regression approach is used to generate total travel time vis-a-vis factors characterizing);
d. determining differences in a vertical direction of the Poincare diagram between the line of best fit and the points (Fig. 2, paragraph 0042, system 1 creates a map to send the first point to the second and use Poincare section means).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of automatic vehicle detection system for determining the presence or absence of a vehicle in the respective parking place disclosed by Grievink to use system for trajectory prediction based as taught by STEINMANN to use system for dynamically monitored real trajectory by using machine learning means and trained based on predefined inference structures derived from historical measure data by applying a stochastic structure for predicting and generating trajectories taking environmental uncertainties [STEINMANN, para 0041].
Regarding claim 10, Grievink discloses the method    as recited    in claim 9, wherein step f includes a sub-method step fl in which the mean values    compared    to a predefined threshold value, (i) the parking space being determined as occupied in a sub-method step f2 when the mean value is greater than the threshold value, or (ii) the parking space being determined as unoccupied in a sub-method step f3 when the mean value is smaller than or equal to the threshold value (Fig. 2, Abstract, measuring values into clusters of mutually close values, measuring value by more than a predetermined threshold value indicates that a vehicle is situated in the parking place, paragraph 0017, measuring value differing from value by more than a predetermined threshold indicates that a vehicle is situated in the parking place).
Regarding claim 11, Grievink discloses the method    as recited    in claim 10, wherein threshold value is 0.1 (paragraph 0034, magnetic field measured by sensor deviates by more than predetermined, settable, threshold value (i. e. value set to 0.1)).
Regarding claim 12, Grievink discloses the method    as recited    in claim 8, wherein the method further includes a method step g which is between step a and step b, in which a respective maximum of two temporally consecutively detected magnetic field measured values is determined for all detected magnetic field measured values, the Poincare diagram in method step b being formed as a function of the determined maxima (paragraph 0011, determining per parking place whether it is unoccupied, paragraph 0016, measuring values into clusters having largest number of measuring values and largest cluster an adjusted quiescent value is determined, and predetermined threshold value indicates that a vehicle is situated in the parking place).
STEINMANN adiscloses Poincare diagram to determine maxima (paragraph 0042, generated trajectory herein is thus a time-ordered set of states of a dynamical system (Poincare map))
Regarding claim 13, Grievink discloses the method as recited in claim 8, wherein all method steps are repeated, further magnetic field measured values being detected along a further axis, instead of the magnetic field measured values, during the repetition in method step a, and the subsequent method steps being carried out as a function of the further magnetic field measured values, the axis and the further axis intersecting (Fig. 2, paragraph 0027, orthogonal components in the x, y and z directions, or the field vectors Hx, Hy and Hz, measured and determine presence of a vehicle).
Regarding claim 14 , Grievink discloses the method as recited in claim 13, wherein the axis and the further axis are situated perpendicularly to one another (Fig. 2, para 007, three measuring directions coincide when car brought to at such zero point).
Regarding claim 15, Grievink discloses the method as recited in claim 8, wherein further magnetic field measured values are detected in method step a in the surroundings of the parking space along at least one further axis within the predefined duration, the axis and the further axis being situated perpendicularly to one another, and the subsequent method steps being additionally also carried out for the further magnetic field measured values (paragraph 0012, measure time interval between a transmitted and a received reflection, paragraph 0017, varying in time at each parking placeand method used by a self-organizing map, para 0034, Each time when value of magnetic field measured deviates by more than predetermined, settable, threshold value).
Regarding claim 16, Grievink discloses the method as recited in claim 13, wherein the occupancy state which was determined as a function of the magnetic field measured values is compared to the occupancy state which was determined as a function of the further magnetic field measured values (paragraph 003, detecting the occupation of parking places, learning algorithm, relation between self-induction of loop and number of cars on loop is determined).
Regarding claim 17, Grievink discloses a device for determining an occupancy state of a parking space of a parking facility (Fig. 1, paragraph 003, detecting the occupation of parking places), the device comprising:
a magnetic field sensor (paragraph 01, magnetic sensor provides measuring values, which are representative of the presence or absence of a vehicle); and
a processing unit (Fig. 4), the processing unit configured to .
a.    detect magnetic field measured values in surroundings of the parking space along an axis using the magnetic field sensor within a predefined duration (FIG. 2 shows disturbance of the earth's magnetic field, paragraph 0027, orthogonal components in the x, y and z directions, or the field vectors Hx, Hy and Hz, measured and change in the presence of a vehicle above sensor PS);
b.    form a diagram as a function of the magnetic field measured values detected in a (paragraph 0032, arithmetic technique which is also designated as SOM (self-organizing map), claim 3, determine quiescent value by calculating an average value of measuring values in largest cluster);
e.    calculate a mean value of the differences determined in d (paragraph 0043, measurement of magnetic field and disturbance and clustering of measuring values based on calculations in a three-dimensional space, paragraph 0027, field vectors Hx, Hy and Hz, measured and change thereof in the presence of a vehicle); and
f.    determine the occupancy state of the parking space as a function of the mean value calculated in e (paragraph 0054, system determine number and location of occupied and/or vacant parking places, paragraph 003, By means of a learning algorithm, number of cars on the loop is determined, paragraph 0043, three-dimensional measurement of magnetic field and disturbance and clustering of measuring values based on calculations in a three-dimensional space).
Grievink specifically fails to forming a Poincare diagram;
c.    determine a line of best fit through points of the Poincare diagram formed in method b, using linear regression;
d d.    determine differences in a vertical direction of the Poincare diagram between the line of best fit and the points.
In analogous art, STEINMANN discloses forming a Poincare diagram paragraph 0042, generated trajectory herein is thus a time-ordered set of states of a dynamical system (Poincare map));
c.    determine a line of best fit through points of the Poincare diagram formed in method b, using linear regression (paragraph 0041, measure parameters generated form parameters e.g. fed into Viterbi algorithm-based processing means and dynamically monitored, paragraph 0030, regression approach is used to generate total travel time vis-a-vis factors characterizing);
d.    determine differences in a vertical direction of the Poincare diagram between the line of best fit and the points (Fig. 2, paragraph 0042, system 1 creates a map to send the first point to the second and use Poincare section means).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of automatic vehicle detection system for determining the presence or absence of a vehicle in the respective parking place disclosed by Grievink to use system for trajectory prediction based as taught by STEINMANN to use system for dynamically monitored real trajectory by using machine learning means and trained based on predefined inference structures derived from historical measure data by applying a stochastic structure for predicting and generating trajectories taking environmental uncertainties [STEINMANN, para 0041].
Regarding claim 18, Grievink discloses a parking facility for at least one vehicle (Fig. 1, paragraph 003, detecting the occupation of parking places), the parking facility comprising:
at least one parking space which includes at least one device for determining an occupancy state of a parking space of a parking facility FIG. 2 shows disturbance of the earth's magnetic field, paragraph 0027, orthogonal components in the x, y and z directions, or the field vectors Hx, Hy and Hz, measured and change in the presence of a vehicle above sensor PS), the device including: a magnetic field sensor (paragraph 01, magnetic sensor provides measuring values, which are representative of the presence or absence of a vehicle); and
a processing unit (Fig. 4), the processing unit configured to .
a.    detect magnetic field measured values in surroundings of the parking space along an axis using the magnetic field sensor within a predefined duration (FIG. 2 shows disturbance of the earth's magnetic field, paragraph 0027, orthogonal components in the x, y and z directions, or the field vectors Hx, Hy and Hz, measured and change in the presence of a vehicle above sensor PS);
b.    form a diagram as a function of the magnetic field measured values detected in a (paragraph 0032, arithmetic technique which is also designated as SOM (self-organizing map), claim 3, determine quiescent value by calculating an average value of measuring values in largest cluster);
e.    calculate a mean value of the differences determined in d (paragraph 0043, measurement of magnetic field and disturbance and clustering of measuring values based on calculations in a three-dimensional space, paragraph 0027, field vectors Hx, Hy and Hz, measured and change thereof in the presence of a vehicle); and
f.    determine the occupancy state of the parking space as a function of the mean value calculated in e (paragraph 0054, system determine number and location of occupied and/or vacant parking places).
Grievink specifically fails to forming a Poincare diagram;
c.    determine a line of best fit through points of the Poincare diagram formed in method b, using linear regression;
d.    determine differences in a vertical direction of the Poincare diagram between the line of best fit and the points.
In analogous art, STEINMANN discloses forming a Poincare diagram paragraph 0042, generated trajectory herein is thus a time-ordered set of states of a dynamical system (Poincare map));
c.    determine a line of best fit through points of the Poincare diagram formed in method b, using linear regression (paragraph 0041, measure parameters generated form parameters e.g. fed into Viterbi algorithm-based processing means and dynamically monitored, paragraph 0030, regression approach is used to generate total travel time vis-a-vis factors characterizing);
d.    determine differences in a vertical direction of the Poincare diagram between the line of best fit and the points (Fig. 2, paragraph 0042, system 1 creates a map to send the first point to the second and use Poincare section means).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of automatic vehicle detection system for determining the presence or absence of a vehicle in the respective parking place disclosed by Grievink to use system for trajectory prediction based as taught by STEINMANN to use system for dynamically monitored real trajectory by using machine learning means and trained based on predefined inference structures derived from historical measure data by applying a stochastic structure for predicting and generating trajectories taking environmental uncertainties [STEINMANN, para 0041].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689